
	
		II
		110th CONGRESS
		1st Session
		S. 284
		IN THE SENATE OF THE UNITED STATES
		
			January 12, 2007
			Mr. Conrad (for himself,
			 Mr. Hagel, Mr.
			 Salazar, Mr. Nelson of
			 Nebraska, Mr. Thune,
			 Mr. Dorgan, Ms.
			 Klobuchar, Mr. Coleman,
			 Mr. Baucus, Mr.
			 Tester, Mr. Inouye,
			 Ms. Landrieu, and
			 Ms. Cantwell) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To provide emergency agricultural disaster
		  assistance.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Emergency Farm Relief Act of
			 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					TITLE I—Agricultural production losses
					Sec. 101. Crop disaster assistance.
					Sec. 102. Dairy assistance.
					Sec. 103. Livestock assistance.
					Sec. 104. Flooded crop and grazing land.
					Sec. 105. Sugar beet and sugar cane disaster
				assistance.
					Sec. 106. Noninsured crop assistance program.
					Sec. 107. Reduction in payments.
					TITLE II—Small business economic loss grant program
					Sec. 201. Small business economic loss grant
				program.
					TITLE III—Conservation
					Sec. 301. Emergency conservation program.
					Sec. 302. Emergency watershed protection program.
					Sec. 303. Environmental quality incentives program.
					TITLE IV—Farm Service Agency
					Sec. 401. Funding for additional personnel.
					TITLE V—Miscellaneous
					Sec. 501. Contract waiver.
					Sec. 502. Funding.
					Sec. 503. Regulations.
					TITLE VI—Emergency designation
					Sec. 601. Emergency designation.
				
			2.DefinitionsIn this Act:
			(1)Additional
			 coverageThe term additional coverage has the
			 meaning given the term in section 502(b)(1) of the Federal Crop Insurance Act
			 (7 U.S.C. 1502(b)(1)).
			(2)Disaster
			 countyThe term disaster county means—
				(A)a county included in the geographic area
			 covered by a natural disaster declaration; and
				(B)each county contiguous to a county
			 described in subparagraph (A).
				(3)Hurricane-affected
			 countyThe term hurricane-affected county
			 means—
				(A)a county included
			 in the geographic area covered by a natural disaster declaration related to
			 Hurricane Katrina, Hurricane Rita, Hurricane Wilma, or a related condition;
			 and
				(B)each county
			 contiguous to a county described in subparagraph (A).
				(4)Insurable
			 commodityThe term insurable commodity means an
			 agricultural commodity (excluding livestock) for which the producers on a farm
			 are eligible to obtain a policy or plan of insurance under the Federal Crop
			 Insurance Act (7 U.S.C. 1501 et seq.).
			(5)LivestockThe
			 term livestock includes—
				(A)cattle (including
			 dairy cattle);
				(B)bison;
				(C)sheep;
				(D)swine; and
				(E)other livestock,
			 as determined by the Secretary.
				(6)Natural disaster
			 declarationThe term natural disaster declaration
			 means a natural disaster declared by the Secretary during calendar year 2005 or
			 2006 under section 321(a) of the Consolidated
			 Farm and Rural Development Act (7 U.S.C. 1961(a)).
			(7)Noninsurable
			 commodityThe term noninsurable commodity means a
			 crop for which the producers on a farm are eligible to obtain assistance under
			 section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7
			 U.S.C. 7333).
			(8)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			IAgricultural
			 production losses
			101.Crop disaster
			 assistance
				(a)In
			 generalThe Secretary shall use such sums as are necessary of
			 funds of the Commodity Credit Corporation to make emergency financial
			 assistance authorized under this section available to producers on a farm that
			 have incurred qualifying losses described in subsection (c).
				(b)Administration
					(1)In
			 generalExcept as provided in paragraph (2), the Secretary shall
			 make assistance available under this section in the same manner as provided
			 under section 815 of the Agriculture, Rural Development, Food and Drug
			 Administration and Related Agencies Appropriations Act, 2001 (Public Law
			 106–387; 114 Stat. 1549A–55), including using the same loss thresholds for
			 quantity and economic losses as were used in administering that section, except
			 that the payment rate shall be 45 percent of the established price, instead of
			 65 percent.
					(2)Noninsured
			 producersFor producers on a farm that were eligible to acquire
			 crop insurance for the applicable production loss and failed to do so or failed
			 to submit an application for the noninsured assistance program for the loss,
			 the Secretary shall make assistance in accordance with paragraph (1), except
			 that the payment rate shall be 20 percent of the established price, instead of
			 50 percent.
					(c)Qualifying
			 lossesAssistance under this section shall be made available to
			 producers on farms, other than producers of sugar beets, that incurred
			 qualifying quantity or quality losses for the 2005 or 2006 crop, or both, due
			 to damaging weather or any related condition (including losses due to crop
			 diseases, insects, and delayed harvest), as determined by the Secretary.
				(d)Quality
			 losses
					(1)In
			 generalIn addition to any payment received under subsection (b),
			 the Secretary shall use such sums as are necessary of funds of the Commodity
			 Credit Corporation to make payments to producers on a farm described in
			 subsection (a) that incurred a quality loss for the 2005 or 2006 crop, or both,
			 of a commodity in an amount equal to the product obtained by
			 multiplying—
						(A)the payment
			 quantity determined under paragraph (2);
						(B)(i)in the case of an
			 insurable commodity, the coverage level elected by the insured under the policy
			 or plan of insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et
			 seq.); or
							(ii)in the case of a noninsurable
			 commodity, the applicable coverage level for the payment quantity determined
			 under paragraph (2); by
							(C)45 percent of the
			 payment rate determined under paragraph (3).
						(2)Payment
			 quantityFor the purpose of paragraph (1)(A), the payment
			 quantity for quality losses for a crop of a commodity on a farm shall equal the
			 lesser of—
						(A)the actual
			 production of the crop affected by a quality loss of the commodity on the farm;
			 or
						(B)(i)in the case of an
			 insurable commodity, the actual production history for the commodity by the
			 producers on the farm under the Federal Crop Insurance Act (7 U.S.C. 1501 et
			 seq.); or
							(ii)in the case of a noninsurable
			 commodity, the established yield for the crop for the producers on the farm
			 under section 196 of the Federal Agriculture Improvement and Reform Act of 1996
			 (7 U.S.C. 7333).
							(3)Payment
			 rate
						(A)In
			 generalFor the purpose of paragraph (1)(B), the payment rate for
			 quality losses for a crop of a commodity on a farm shall be equal to the
			 difference between (as determined by the applicable State committee of the Farm
			 Service Agency)—
							(i)the
			 per unit market value that the units of the crop affected by the quality loss
			 would have had if the crop had not suffered a quality loss; and
							(ii)the per unit
			 market value of the units of the crop affected by the quality loss.
							(B)FactorsIn
			 determining the payment rate for quality losses for a crop of a commodity on a
			 farm, the applicable State committee of the Farm Service Agency shall take into
			 account—
							(i)the
			 average local market quality discounts that purchasers applied to the commodity
			 during the first 2 months following the normal harvest period for the
			 commodity;
							(ii)the loan rate
			 and repayment rate established for the commodity under the marketing loan
			 program established for the commodity under subtitle B of title I of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 7931 et seq.);
							(iii)the market
			 value of the commodity if sold into a secondary market; and
							(iv)other factors
			 determined appropriate by the committee.
							(4)Eligibility
						(A)In
			 generalFor producers on a farm to be eligible to obtain a
			 payment for a quality loss for a crop under this subsection—
							(i)the
			 amount obtained by multiplying the per unit loss determined under paragraph (1)
			 by the number of units affected by the quality loss shall be reduced by the
			 amount of any indemnification received by the producers on the farm for quality
			 loss adjustment for the commodity under a policy or plan of insurance under the
			 Federal Crop Insurance Act (7 U.S.C. 1501 et seq.); and
							(ii)the remainder
			 shall be at least 25 percent of the value that all affected production of the
			 crop would have had if the crop had not suffered a quality loss.
							(B)IneligibilityIf
			 the amount of a quality loss payment for a commodity for the producers on a
			 farm determined under this paragraph is equal to or less than zero, the
			 producers on the farm shall be ineligible for assistance for the commodity
			 under this subsection.
						(5)Eligible
			 productionThe Secretary shall carry out this subsection in a
			 fair and equitable manner for all eligible production, including the production
			 of fruits and vegetables, other specialty crops, and field crops.
					(e)Timing
					(1)In
			 generalSubject to paragraph (2), the Secretary shall make
			 payments to producers on a farm for a crop under this section not later than 60
			 days after the date the producers on the farm submit to the Secretary a
			 completed application for the payments.
					(2)InterestIf
			 the Secretary does not make payments to the producers on a farm by the date
			 described in paragraph (1), the Secretary shall pay to the producers on a farm
			 interest on the payments at a rate equal to the current (as of the sign-up
			 deadline established by the Secretary) market yield on outstanding, marketable
			 obligations of the United States with maturities of 30 years.
					102.Dairy
			 assistanceThe Secretary shall
			 use $95,000,000 of funds of the Commodity Credit Corporation to make payments
			 to dairy producers for dairy production losses in disaster counties.
			103.Livestock
			 assistance
				(a)Livestock
			 Compensation Program
					(1)Use of
			 Commodity Credit Corporation fundsEffective beginning on the
			 date of enactment of this Act, the Secretary shall use funds of the Commodity
			 Credit Corporation to carry out the 2002 Livestock Compensation Program
			 announced by the Secretary on October 10, 2002 (67 Fed. Reg. 63070), to provide
			 compensation for livestock losses during calendar years 2005 and 2006 for
			 losses (including losses due to blizzards that began in calendar year 2006 and
			 continued in January 2007) due to a disaster, as determined by the Secretary,
			 except that the payment rate shall be 70 percent of the payment rate
			 established for the 2002 Livestock Compensation Program.
					(2)Eligible
			 applicantsIn carrying out the program described in paragraph
			 (1), the Secretary shall provide assistance to any applicant for livestock
			 losses during calendar year 2005 or 2006, or both, that—
						(A)(i)conducts a livestock
			 operation that is located in a disaster county, including any applicant
			 conducting a livestock operation with eligible livestock (within the meaning of
			 the livestock assistance program under section 101(b) of division B of Public
			 Law 108–324 (118 Stat. 1234)); or
							(ii)produces an animal described in
			 section 10806(a)(1) of the Farm Security and Rural Investment Act of 2002 (21
			 U.S.C. 321d(a)(1));
							(B)demonstrates to
			 the Secretary that the applicant suffered a material loss of pasture or hay
			 production, or experienced substantially increased feed costs, due to damaging
			 weather or a related condition during the calendar year, as determined by the
			 Secretary; and
						(C)meets all other
			 eligibility requirements established by the Secretary for the program.
						(3)MitigationIn
			 determining the eligibility for or amount of payments for which a producer is
			 eligible under the livestock compensation program, the Secretary shall not
			 penalize a producer that takes actions (recognizing disaster conditions) that
			 reduce the average number of livestock the producer owned for grazing during
			 the production year for which assistance is being provided.
					(b)Livestock
			 indemnity payments
					(1)In
			 generalThe Secretary shall use such sums as are necessary of
			 funds of the Commodity Credit Corporation to make livestock indemnity payments
			 to producers on farms that have incurred livestock losses during calendar years
			 2005 and 2006 for losses that occurred prior to the date of enactment of this
			 Act (including losses due to blizzards that began in calendar year 2006 and
			 continued in January 2007) due to a disaster, as determined by the Secretary,
			 including losses due to hurricanes, floods, anthrax, wildfires, and extreme
			 heat.
					(2)Payment
			 ratesIndemnity payments to a producer on a farm under paragraph
			 (1) shall be made at a rate of not less than 30 percent of the market value of
			 the applicable livestock on the day before the date of death of the livestock,
			 as determined by the Secretary.
					(c)Ewe lamb
			 replacement and retention
					(1)In
			 generalThe Secretary shall use $13,000,000 of funds of the
			 Commodity Credit Corporation to make payments to producers located in disaster
			 counties under the Ewe Lamb Replacement and Retention Payment Program under
			 part 784 of title 7, Code of Federal Regulations (or a successor regulation)
			 for each qualifying ewe lamb retained or purchased during the period beginning
			 on January 1, 2006, and ending on December 31, 2006, by the producers.
					(2)Ineligibility
			 for other assistanceA producer that receives assistance under
			 this subsection shall not be eligible to receive assistance under subsection
			 (a).
					104.Flooded crop
			 and grazing land
				(a)In
			 generalThe Secretary shall compensate eligible owners of flooded
			 crop and grazing land in—
					(1)the Devils Lake
			 basin; and
					(2)the McHugh, Lake
			 Laretta, and Rose Lake closed drainage areas of the State of North
			 Dakota.
					(b)Eligibility
					(1)In
			 generalTo be eligible to receive compensation under this
			 section, an owner shall own land described in subsection (a) that, during the 2
			 crop years preceding receipt of compensation, was rendered incapable of use for
			 the production of an agricultural commodity or for grazing purposes (in a
			 manner consistent with the historical use of the land) as the result of
			 flooding, as determined by the Secretary.
					(2)InclusionsLand
			 described in paragraph (1) shall include—
						(A)land that has
			 been flooded;
						(B)land that has
			 been rendered inaccessible due to flooding; and
						(C)a reasonable
			 buffer strip adjoining the flooded land, as determined by the Secretary.
						(3)AdministrationThe
			 Secretary may establish—
						(A)reasonable
			 minimum acreage levels for individual parcels of land for which owners may
			 receive compensation under this section; and
						(B)the location and
			 area of adjoining flooded land for which owners may receive compensation under
			 this section.
						(c)Sign-upThe
			 Secretary shall establish a sign-up program for eligible owners to apply for
			 compensation from the Secretary under this section.
				(d)Compensation
			 payments
					(1)In
			 generalSubject to paragraphs (2) and (3), the rate of an annual
			 compensation payment under this section shall be equal to 90 percent of the
			 average annual per acre rental payment rate (at the time of entry into the
			 contract) for comparable crop or grazing land that has not been flooded and
			 remains in production in the county where the flooded land is located, as
			 determined by the Secretary.
					(2)ReductionAn
			 annual compensation payment under this section shall be reduced by the amount
			 of any conservation program rental payments or Federal agricultural commodity
			 program payments received by the owner for the land during any crop year for
			 which compensation is received under this section.
					(3)ExclusionDuring
			 any year in which an owner receives compensation for flooded land under this
			 section, the owner shall not be eligible to participate in or receive benefits
			 for the flooded land under—
						(A)the Federal crop
			 insurance program established under the Federal Crop Insurance Act (7 U.S.C.
			 1501 et seq.);
						(B)the noninsured
			 crop assistance program established under section 196 of the Federal
			 Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333); or
						(C)any Federal
			 agricultural crop disaster assistance program.
						(e)Relationship to
			 agricultural commodity programsThe Secretary, by regulation,
			 shall provide for the preservation of cropland base, allotment history, and
			 payment yields applicable to land described in subsection (a) that was rendered
			 incapable of use for the production of an agricultural commodity or for grazing
			 purposes as the result of flooding.
				(f)Use of
			 land
					(1)In
			 generalAn owner that receives compensation under this section
			 for flooded land shall take such actions as are necessary to not degrade any
			 wildlife habitat on the land that has naturally developed as a result of the
			 flooding.
					(2)Recreational
			 activitiesTo encourage owners that receive compensation for
			 flooded land to allow public access to and use of the land for recreational
			 activities, as determined by the Secretary, the Secretary may—
						(A)offer an eligible
			 owner additional compensation; and
						(B)provide
			 compensation for additional acreage under this section.
						(g)Funding
					(1)In
			 generalThe Secretary shall use $6,000,000 of funds of the
			 Commodity Credit Corporation to carry out this section.
					(2)Pro-rated
			 paymentsIn a case in which the amount made available under
			 paragraph (1) for a fiscal year is insufficient to compensate all eligible
			 owners under this section, the Secretary shall pro-rate payments for that
			 fiscal year on a per acre basis.
					105.Sugar beet and
			 sugar cane disaster assistance
				(a)In
			 generalThe Secretary shall use $24,000,000 of funds of the
			 Commodity Credit Corporation to provide assistance to sugar beet producers that
			 suffered production losses (including quality losses) for the 2005 or 2006 crop
			 year.
				(b)RequirementThe
			 Secretary shall make payments under subsection (a) in the same manner as
			 payments were made under section 208 of the Agricultural Assistance Act of 2003
			 (Public Law 108–7; 117 Stat. 544), including using the same indemnity benefits
			 as were used in carrying out that section.
				(c)HawaiiThe
			 Secretary shall use $3,000,000 of funds of the Commodity Credit Corporation to
			 assist sugarcane growers in Hawaii by making a payment in that amount to an
			 agricultural transportation cooperative in Hawaii, the members of which are
			 eligible to obtain a loan under section 156(a) of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7272(a)).
				106.Noninsured
			 crop assistance programSection 196(c) of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7333(c)) is amended by adding at
			 the end the following:
				
					(5)Loss assessment
				for grazingThe Secretary shall permit the use of 1 claims
				adjustor certified by the Secretary to assess the quantity of loss on the
				acreage or allotment of a producer devoted to grazing for livestock under this
				section.
					.
			107.Reduction in
			 paymentsThe amount of any
			 payment for which a producer is eligible under this title shall be reduced by
			 any amount received by the producer for the same loss or any similar loss
			 under—
				(1)the Department of Defense, Emergency
			 Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and
			 Pandemic Influenza Act, 2006 (Public Law 109–148; 119 Stat. 2680);
				(2)an agricultural
			 disaster assistance provision contained in the announcement of the Secretary on
			 January 26, 2006, or August 29, 2006;
				(3)the Emergency
			 Supplemental Appropriations Act for Defense, the Global War on Terror, and
			 Hurricane Recovery, 2006 (Public Law 109-234; 120 Stat. 418); or
				(4)the Livestock
			 Assistance Grant Program announced by the Secretary on August 29, 2006.
				IISmall business
			 economic loss grant program
			201.Small business
			 economic loss grant program
				(a)Definition of
			 qualified StateIn this section, the term qualified
			 State means a State in which at least 50 percent of the counties of the
			 State were declared to be primary agricultural disaster areas by the Secretary
			 during the 2005 or 2006 crop year.
				(b)Grants to
			 qualified States
					(1)In
			 generalThe Secretary shall use $100,000,000 of funds of the
			 Commodity Credit Corporation to make grants to State departments of agriculture
			 or comparable State agencies in qualified States.
					(2)Amount
						(A)In
			 generalSubject to subparagraph (B), the Secretary shall allocate
			 grants among qualified States described in paragraph (1) based on the average
			 value of agricultural sector production in the qualified State, determined as a
			 percentage of the gross domestic product of the qualified State.
						(B)Minimum
			 amountThe minimum amount of a grant under this subsection shall
			 be $500,000.
						(3)RequirementTo
			 be eligible to receive a grant under this subsection, a qualified State shall
			 agree to carry out an expedited disaster assistance program to provide direct
			 payments to qualified small businesses in accordance with subsection
			 (c).
					(c)Direct payments
			 to qualified small businesses
					(1)In
			 generalIn carrying out an expedited disaster assistance program
			 described in subsection (b)(3), a qualified State shall provide direct payments
			 to eligible small businesses in the qualified State that suffered material
			 economic losses during the 2005 or 2006 crop year as a direct result of
			 weather-related agricultural losses to the crop or livestock production sectors
			 of the qualified State, as determined by the Secretary.
					(2)Eligibility
						(A)In
			 generalTo be eligible to receive a direct payment under
			 paragraph (1), a small business shall—
							(i)have less than
			 $15,000,000 in average annual gross income from all business activities, at
			 least 75 percent of which shall be directly related to production agriculture
			 or agriculture support industries, as determined by the Secretary;
							(ii)verify the
			 amount of economic loss attributable to weather-related agricultural losses
			 using such documentation as the Secretary and the head of the qualified State
			 agency may require;
							(iii)have suffered
			 losses attributable to weather-related agricultural disasters that equal at
			 least 50 percent of the total economic loss of the small business for each year
			 a grant is requested; and
							(iv)demonstrate that
			 the grant will materially improve the likelihood the business will—
								(I)recover from the
			 disaster; and
								(II)continue to
			 service and support production agriculture.
								(3)RequirementsA
			 direct payment to small business under this subsection shall—
						(A)be limited to not
			 more than 2 years of documented losses; and
						(B)be in an amount
			 of not more than 75 percent of the documented average economic loss
			 attributable to weather-related agriculture disasters for each eligible year in
			 the qualified State.
						(4)Insufficient
			 fundingIf the grant funds received by a qualified State agency
			 under subsection (b) are insufficient to fund the direct payments of the
			 qualified State agency under this subsection, the qualified State agency may
			 apply a proportional reduction to all of the direct payments.
					IIIConservation
			301.Emergency
			 conservation program
				(a)In
			 generalThe Secretary shall
			 use an additional $35,000,000 of funds of the Commodity Credit Corporation to
			 carry out emergency measures, including wildfire recovery efforts in Montana
			 and other States, identified by the Administrator of the Farm Service Agency as
			 of the date of enactment of this Act through the emergency conservation program
			 established under title IV of the Agricultural Credit Act of 1978
			 (16 U.S.C.
			 2201 et seq.), of which $3,000,000 shall be to repair broken
			 irrigation pipelines and damaged and collapsed water tanks on the Big Island in
			 the State of Hawaii, including $2,000,000 to repair stone fences on cattle
			 ranches in the Kona and Kohala areas and $1,000,000 to provide emergency loans
			 for losses of agricultural income due to the earthquake of October 15,
			 2006.
				(b)Kohala Ditch
			 systemThe Secretary shall use $2,000,000 of funds of the
			 Commodity Credit Corporation to provide a grant to the Big Island Resource
			 Conservation and Development Council, Incorporated, to repair the Kohala Ditch
			 system.
				302.Emergency
			 watershed protection programThe Secretary shall use an additional
			 $70,000,000 of funds of the Commodity Credit Corporation to carry out emergency
			 measures identified by the Chief of the Natural Resources Conservation Service
			 as of the date of enactment of this Act through the emergency watershed
			 protection program established under section 403 of the Agricultural Credit Act
			 of 1978 (16 U.S.C. 2203), of which $10,000,000 shall be for emergency measures
			 on the Big Island in the State of Hawaii, including $6,000,000 to repair the
			 Lower Hamakua Ditch and $4,000,000 to repair the Waimea Irrigation System/Upper
			 Hamakua Ditch.
			303.Environmental
			 quality incentives programThe
			 Secretary shall use an additional $75,000,000 of funds of the Commodity Credit
			 Corporation to carry out emergency measures identified by the Secretary through
			 the environmental quality incentives program established under chapter 4 of
			 subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839aa et
			 seq.), of which not less than $40,000,000 shall be used to carry out wildfire
			 and blizzard recovery efforts (including in Montana and other States).
			IVFarm Service
			 Agency
			401.Funding for
			 additional personnelThe
			 Secretary shall use $9,000,000 of funds of the Commodity Credit Corporation to
			 hire additional County Farm Service Agency personnel—
				(1)to expedite the implementation of, and
			 delivery under, the agricultural disaster and economic assistance programs
			 under this Act; and
				(2)as the Secretary
			 determines to be necessary to carry out other agriculture and disaster
			 assistance programs.
				VMiscellaneous
			501.Contract
			 waiverIn carrying out this
			 Act and section 101(a)(5) of the Emergency Supplemental Appropriations for
			 Hurricane Disasters Assistance Act, 2005 (Public Law 108–324; 118 Stat. 1233),
			 the Secretary shall not require participation in a crop insurance pilot program
			 relating to forage.
			502.FundingThe Secretary shall use the funds,
			 facilities, and authorities of the Commodity Credit Corporation to carry out
			 this Act, to remain available until expended.
			503.Regulations
				(a)In
			 generalThe Secretary may promulgate such regulations as are
			 necessary to implement this Act.
				(b)ProcedureThe
			 promulgation of the regulations and administration of this Act shall be made
			 without regard to—
					(1)the notice and
			 comment provisions of section 553 of title 5, United States Code;
					(2)the Statement of
			 Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.
			 13804), relating to notices of proposed rulemaking and public participation in
			 rulemaking; and
					(3)chapter 35 of
			 title 44, United States Code (commonly known as the Paperwork Reduction
			 Act).
					(c)Congressional
			 review of agency rulemakingIn carrying out this section, the
			 Secretary shall use the authority provided under section 808 of title 5, United
			 States Code.
				VIEmergency
			 designation
			601.Emergency
			 designationThe amounts
			 provided under this Act are designated as an emergency requirement pursuant to
			 section 402 of H. Con. Res. 95 (109th Congress).
			
